UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 06-6740


ELTON LEE WILLIAMS,

                Plaintiff - Appellant,

          and

UNITED STATES OF AMERICA,

                Intervenor,

          v.

RONALD J. ANGELONE, in his individual and official capacity;
GENE   M.  JOHNSON;  H.   R.  POWELL,   Warden,  Southampton
Correctional Center; RUPUS FLEMING, in his individual and
official capacity as the Regional Director; W. W. PIXLEY,
Lieutenant of Southampton Correctional Center; J. BARNES,
Lieutenant at Southampton Correctional Center; R. A. YOUNG,
Regional Director of Virginia Department of Corrections; L.
W. JARVIS, Warden at Bland Correctional Center; C. A.
HOLLAR, Assistant Warden of Programs at Bland Correctional
Center; K. A. POLINSKY, Assistant Warden of Programs at
Bland Correctional Center; F. E. LOCKHART, Treatment Program
Supervisor at Bland Correctional Center; H. J. HICKMAN,
Captain at Bland Correctional Center; S. K. YOUNG, WRSP; A.
P. HARVEY, WRSP; SERGEANT WILKINS, WRSP; H. O. YATES, WRSP;
H. O. YATES, Major, WRSP; R. SNIDER, Lieutenant; SERGEANT
COLLINS, WRSP; COLLEN, Correctional Officer, WRSP; HAMPTON,
Sergeant, WRSP; OFFICER MCKINNEY, WRSP; J. MINTON, WRSP;
KISER, Correctional Officer, WRSP; JOHN DOE, Correctional
Officer, WRSP,

                Defendants - Appellees.
Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:01-cv-00274-JCT)


Submitted:   February 23, 2011               Decided:    March 21, 2011


Before TRAXLER,   Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Elton Lee Williams, Appellant Pro Se.          William W. Muse,
Assistant Attorney General, Susan Foster Barr, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

           Elton Lee Williams appeals the district court’s order

denying relief on his claims under the Religious Land Use and

Institutionalized Persons Act, 42 U.S.C. §§ 2000cc to 2000cc-5

(2006).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.    See Williams v. Angelone, No. 7:01-cv-00274-JCT

(W.D. Va. filed Mar. 23, 2006 & entered Mar. 24, 2006).               We

dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                     3